Citation Nr: 1701956	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right arm, hand and hip disabilities due to VA treatment.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1962 to October 1963 and from April 1966 to March 1968 with additional unverified service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision in Nashville, Tennessee.  The case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.

In November 2015, the Veteran testified before a Veteran's Law Judge (VLJ) at a Board videoconference hearing.  Unfortunately, the transcript of that hearing was lost and could not be recovered.  As a result, a second Board videoconference hearing was conducted by the undersigned in August 2016.  A copy of the transcript of this 2016 hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that as a result of VA clinical care he developed additional disabilities including swelling and pain to his right arm, hand and hip.  Specifically, he testified that prior to properly reviewing his medical history a VA physician injected him with medication which caused the above listed effects.  See Board Hearing Transcript.

In pertinent part, 38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a) (West 2015).

In this case, a medical examination has not been provided to determine whether the Veteran suffers from an additional disability as due to VA medication or treatment.   Such an examination is necessary as the record is unclear as to whether his current symptoms represent an additional disability as opposed to being manifestations of disability present prior to treatment.  See VAMC treatment medical records.  Thus, the Board finds that a VA medical examination with an opinion is required for proper appellate review.

The Board acknowledges the Veteran's request for a private (non-VA) examination of his disabilities, as a result of perceived bias.  See Board Hearing Transcript.  In this regard, the Board notes that it does not have the authority to specifically direct that a private examination of the Veteran be conducted.  Rather, this determination is left to the Veteran's Heath Administration (VHA).  Specifically, the Compensation and Pension Examination Procedural Guidelines dictate that:

an examination for the 38 U.S.C. 1151 claim can be completed at the same facility as long as the examiner was not a part of the treatment team at issue in the claim.  [In this regard], [i]f there is a potential conflict of interest, such as someone on the staff knows the Veteran, has worked closely in the department or area that is in question, or has a relationship with a provider in question, [VHA must] work with the VBA regional office to determine whether the examination should be sent to a different facility.

Nonetheless, notwithstanding any assertions of bias, the Veteran will be afforded an examination and VA will ensure that it is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine whether his hand, hip or arm disorders or any other additional disability are etiologically related to VA treatment.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should address the following:

a. Identify/diagnose any disability of the right hand, arm, or hip that presently exists or has existed during the pendency of the appeal.
 
b. For any disability of the hand, arm, or hip that is identified, is it at least as likely as not (i.e., 50 percent or greater likelihood) that the disability represents a permanent additional disability or aggravation of disability as a result of medical treatment provided by VA?  The examiner should specifically address medications prescribed to treat the Veteran's hip condition, i.e, did the injection used to treat his hip condition cause additional disabilities of the right arm, hand, and hip.

c. If so, was any additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedure for the care provided by VA? 
 
d. If so, is it at least as likely as not (i.e., 50 percent or greater likelihood) that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault in prescribing this medication to the Veteran?

e. Is it at least as likely as not (i.e., 50 percent or greater likelihood) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the prescribed medication/ or treatment

In the report, the examiner must specifically discuss the Veteran's contentions and should provide comments with respect to them.  Special attention is directed to June 2008 VAMC injection and pain records.  November 2008 treatment records from Mountain Home VAMC noting the Veteran's reports of right hip and arm pain, as well as, hand swelling.

NOTE: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

NOTE: Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




